IIOOK, Circuit Judge.
Sellers was indicted, convicted, and sentenced for introducing and carrying intoxicating liquor from outside the state of Oklahoma into that part of the state that was formerly Indian Territory, contrary to Act March 1, 1895, c. 145, § 8, 28 Stat. 697. The gist-of the offense is the carrying of the liquor in interstate commerce into the prohibited district. It is not coterminous with the offense under the state law. The mere possession and sale of intoxicating liquor there will not, without more, warrant a conviction under the statute. Chambliss v. United States, 218 Fed. 154, 157, 132 C. C. A. 112. Aside from that there was practically no evidence against the accused. The sentence is reversed, and the cause remanded for a new trial.